Case 1:20-cv-24069-RNS Document 43-5 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                        EXHIBIT 28
Case 1:20-cv-24069-RNS
           Case 1:20-cv-06516-VM
                         Document Document
                                  43-5 Entered
                                           90-2onFiled
                                                  FLSD 10/16/20
                                                        Docket 10/21/2020
                                                                Page 1 of 1 Page 2 of 2




    FOR IMMEDIATE RELEASE                                                            Contact: David Partenheimer
    Oct. 15, 2020                                                                 david.a.partenheimer@usps.gov
                                                                                                  usps.com/news




     The U.S. Postal Service Continues to Maintain Service Performance
                         Amid Surge in Mail Volume

    WASHINGTON, DC — The U.S. Postal Service provided new service performance data today to the
    House Committee on Oversight and Reform and the Senate Homeland Security and Governmental
    Affairs Committee for the week of Oct. 3 through Oct. 9, 2020.

    The Postal Service has seen a significant increase in mail volume, with volume surpassing 3 billion
    mailpieces for the week of Oct. 3. This surge in volume represents an increase of 19 percent, or an
    additional 480 million mailpieces, compared to the average volume in September. It also represents a 5
    percent increase, or an additional 140 million mailpieces, compared to the same period last year.
    Despite this ongoing surge in mail volume and continuing operational challenges related to COVID-19,
    the Postal Service has been able to effectively maintain service performance across all categories.

    Key performance indicators for the week of Oct. 3 include:

        •    First-Class Mail: 86.15 percent of First-Class Mail was delivered on time, a 0.18 percent
             increase from the week of Sept. 26
        •    Marketing Mail: 89.17 percent of Marketing Mail was delivered on time, a 0.65 percent
             decrease from week of Sept. 26
        •    Periodicals: 78.54 percent of Periodicals were delivered on time, a 0.24 percent increase
             from the week of Sept. 26

    For First-Class Mail and Marketing Mail, 98.00 percent and 97.67 percent of mailpieces respectively
    reached their intended destination within two days of the service standard.

    As part of the ongoing support for the Postal Service for the November election, Postmaster General
    Louis DeJoy authorized and instructed the use of additional resources to satisfy any demand and to
    ensure that all Election Mail is prioritized and delivered securely and in a timely manner. Learn more
    about the additional resources allocated effective Oct. 1 here.

    Service performance is defined by the Postal Service from acceptance of a mailpiece into our system
    through delivery, measured against published service standards. Mail volume is defined by the number
    of mailpieces entered into the U.S. Postal Service network.

                                                          ###

    For U.S. Postal Service media resources, including broadcast-quality video and audio and photo stills, visit the
    USPS Newsroom. Follow us on Twitter, Instagram, Pinterest, and LinkedIn. Subscribe to the USPS YouTube
    channel, like us on Facebook and enjoy our Postal Posts blog. For more information about the Postal Service, visit
    usps.com and facts.usps.com.
